DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–19 is/are pending.
Claim(s) 14–18 is/are being treated on their merits.
Claim(s) 1–13 and 19 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0321581 A1.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1–13 and 19, drawn to a lithium ion battery separator substrate, classified in H01M50/451.
II. Claim(s) 14–18, drawn to a method of preparing a lithium ion battery separator substrate, classified in H01M50/403.

The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as, forming the support layer and the dense layer separately and then laminating the support layer and the dense layer together.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Zhengyun Luo (Reg. No. 73,499) on 16 May 2022 a provisional election was made without traverse to prosecute the invention of Group II, claim(s) 14–18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 1–18 and 19 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT on 26 December 2017. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017/118482 application as required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Drawings
The drawings are objected to because:
Reference character(s): A (e.g., FIG. 2), B (e.g., FIG. 2), C (e.g., FIG. 2), and D (e.g., FIG. 2) do not have a lead line or are not underlined. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See 37 CFR 1.84 (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY SEPARATOR INCLUDING DENSE LAYER FORMED ON SUPPORT LAYER, AND METHOD FOR PREPARING THE SAME.

The use of the term HYDROFORMER (e.g., [0048], [0061], [0064], [0068], [0071], [0077], [0083], [0124], [0125]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14–18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a dense layer." The term "dense" is a relative term, which renders the claim indefinite. The term "dense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a dense layer."
Claim 14 contains the trademark/trade name HYDROFORMER.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a double-layer hydraulic inclined wire former and, accordingly, the identification/description is indefinite.
Claim 14 recites the limitation "the upper flow channel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the flow channel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the flow channel close to a forming wire." The term "close" is a relative term, which renders the claim indefinite. The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the flow channel close to a forming wire."
Claim 14 recites the limitation "a wet paper sheet" in lines 9–10. Claim 14 has previously recited the limitation "a wet paper sheet" in line 9. It is unclear if "a wet paper sheet" recited in lines 9–10 is further limiting "a wet paper sheet" recited in line 9.
Claim 15 recites the limitation "a flow state of high intensity." The term "high" is a relative term, which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a flow state of high intensity."
Claim 16 recites the limitations "the support layer onto wire" and "the dense layer onto wire." Claim 14, which claim 16 is directly dependent, recites the limitations "a concentration onto wire" and "a forming wire." It is unclear if "wire" recited in claim 16 is further limiting "wire" or "a floating wire" recited in claim 14.
Claim 16 recites the limitation "the flow rate of flow channel of the pulp of the support layer." Claim 14, which claim 16 is directly dependent recites the limitation "the pulp of the support layer enters the flow channel." It is unclear if "flow channel" recited in claim 16 is further limiting "the flow channel" recited in claim 14.
Claim 16 recites the limitation "the flow rate of flow channel of the pulp of the dense layer." Claim 14, which claim 16 is directly dependent recites the limitation "the pulp of the dense layer enters the upper flow channel." It is unclear if "flow channel" recited in claim 16 is further limiting "the upper flow channel" recited in claim 14.
Claim 16 recites the limitation "the drying temperature" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the calendering temperature" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the thermoplastic bonded fibers" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the drying temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the calendering temperature" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the thermoplastic bonded fibers" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the drying temperature" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the calendering temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (CN 104157812 A, hereinafter Hao).
Regarding claim 14, Hao disclose a method of preparing a lithium ion battery separator substrate, comprising:
mixing fiber materials of a support layer and a dense layer respectively with water (see mixing, [0040]), and
then each independently defiberizing, beating and mixing to obtain pulps (see beating, [0049]), and
then diluting the pulps with water by a flushing pump to a concentration onto wire (FIG. 1, [0049]);
feeding the diluted pulps of the support layer and the dense layer into a Hydroformer, a type of double-layer hydraulic inclined wire former (FIG. 1, [0049]),
wherein the pulp of the dense layer enters the upper flow channel and the pulp of the support layer enters the flow channel close to a forming wire (FIG. 1, [0041]),
laminating the pulp in each flow channel in the same area and then making papers at the same time (FIG. 1, [0041]), and
draining to obtain a wet paper sheet (FIG. 1, [0062]),
forming a wet paper sheet for a substrate (FIG. 1, [0062]);
drying the wet paper sheet for the substrate to obtain a dry paper sheet for the substrate by a Yankee dryer (FIG. 1, [0062]); and
calendering the dry paper sheet for the substrate by a metal roller and a soft roller to obtain the substrate (FIG. 1, [0059]).
Regarding claim 15, Hao discloses all claim limitations set forth above and further discloses a preparation method, further comprising:
rectification of the pulp to make the pulp appear a flow state of high intensity and micro-scale turbulence before making papers (FIG. 1, [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16–18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 104157812 A).
Regarding claim 16, Hao discloses all claim limitations set forth above and further discloses a preparation method:
the concentration of the pulp of the support layer onto wire is 0.01-0.05 wt % (see 0.05 wt%, [0072]);
the concentration of the pulp of the dense layer onto wire is 0.002-0.05 wt % (see 0.05 wt%, [0072]); and
the calendering temperature is 110–220° C (see calendaring, [0059]).
Hao does not explicitly disclose:
wherein, the solid weight percent concentrations of the pulp of the support layer and the dense layer are both 0.2 wt % before diluting with water;
the drying temperature is 80–130° C.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drying temperature and solid weight percent concentrations of the pulp of the support layer and the dense layer of Hao because temperature and concentration limitations are obvious absent a showing of criticality.
Modified Hao does not explicitly disclose:
the flow rate of flow channel of the pulp of the support layer is 160–3000 m3/h;
the flow rate of flow channel of the pulp of the dense layer is 40–750 m3/h.
Hao discloses the flow rates of flow channel of the pulp of the support and dense layers precisely adjust the uniformity and bonding strength of the support and dense layers (see flow rate, [0062]). As the uniformity and bonding strength of the support and dense layers are variables that can be modified, among others, by adjusting the flow rates of flow channel of the pulp of the support and dense layers, with uniformity and bonding strength of the support and dense layers both decreasing as the flow rates of flow channel of the pulp of the support and dense layers is increased, the flow rates of flow channel of the pulp of the support and dense layers would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed the flow rates of flow channel of the pulp of the support and dense layers cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the flow rates of flow channel of the pulp of the support and dense layers in the preparation method of modified Hao to obtain the desired balance between uniformity, bonding strength, and preparation method duration, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Regarding claim 17, Hao discloses all claim limitations set forth above and further discloses a method:
wherein, when the thermoplastic bonded fibers in the support layer are unstretched PET fibers (see polyethylene terephthalate fiber, [0017]),
the calendering temperature is 170–220 °C (see calendaring, [0059]).
Hao does not explicitly disclose:
the drying temperature is 120 ° C.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drying temperature of Hao because temperature limitations are obvious absent a showing of criticality.
Regarding claim 18, Hao discloses all claim limitations set forth above and further discloses a method:
wherein, when the thermoplastic bonded fibers in the support layer are PET/co-PET bi-component fibers or PP/PE bi-component fibers (see two-component, [0017]),
the calendering temperature is 110–140 °C (see calendaring, [0059]).
Hao does not explicitly disclose:
the drying temperature is 90 ° C.;
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drying temperature of Hao because temperature limitations are obvious absent a showing of criticality.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 14–16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15–17 of copending Application No. 16/909,004 (i.e., US 2020/0321583 A1, hereinafter the reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claims 14–16 are also recited in claims 15–17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 14, the reference application disclose a method of preparing a lithium ion battery separator substrate, comprising:
mixing fiber materials of a support layer and a dense layer respectively with water (CL15/L3–4), and
then each independently defiberizing, beating and mixing to obtain pulps (CL15/L4–5), and
then diluting the pulps with water by a flushing pump to a concentration onto wire (CL15/6–7);
feeding the diluted pulps of the support layer and the dense layer into a Hydroformer, a type of double-layer hydraulic inclined wire former (CL15/L8–10),
wherein the pulp of the dense layer enters the upper flow channel and the pulp of the support layer enters the flow channel close to a forming wire (CL15/L10–13),
laminating the pulp in each flow channel in the same area and then making papers at the same time (CL15/L13–15), and
draining to obtain a wet paper sheet (CL15/L15),
forming a wet paper sheet for a substrate (CL15/L15–16);
drying the wet paper sheet for the substrate to obtain a dry paper sheet for the substrate by a Yankee dryer (CL15/17–18); and
calendering the dry paper sheet for the substrate by a metal roller and a soft roller to obtain the substrate (CL15L19–20).
Regarding claim 15, the reference application discloses all claim limitations set forth above and further discloses a preparation method, further comprising:
rectification of the pulp to make the pulp appear a flow state of high intensity and micro-scale turbulence before making papers (CL16/L2–4).
Regarding claim 16, the reference application discloses all claim limitations set forth above and further discloses a preparation method:
wherein, the solid weight percent concentrations of the pulp of the support layer and the dense layer are both 0.2 wt % before diluting with water (CL17/L2–4);
the concentration of the pulp of the support layer onto wire is 0.01-0.05 wt % (CL17/L4–5);
the concentration of the pulp of the dense layer onto wire is 0.002-0.05 wt % (CL17/L5–7); and
the flow rate of flow channel of the pulp of the support layer is 160–3000 m3/h (CL17/L8–9);
the flow rate of flow channel of the pulp of the dense layer is 40–750 m3/h (CL17/9–10);
the drying temperature is 80–130° C (CL17/L11);
the calendering temperature is 110–220° C (CL17/L12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725